COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Michel Fortier v. Brian Caress

Appellate case number:   01-19-00759-CV

Trial court case number: 2018-63377

Trial court:             281st District Court of Harris County

       Appellant, Michel Fortier, has filed an unopposed motion to stay this appeal
“pending resolution of a related proceeding in the Texas Supreme Court.” Appellant
asserts “the resolution of the other appeal, which is currently pending in the Texas
Supreme Court, may render this one – or large parts of it – moot.” We grant the motion
and abate the appeal.

       No later than February 3, 2020, the parties shall file a motion to reinstate and
dismiss the appeal, a motion to reinstate and proceed with the appeal, or a report advising
the Court of the status of the related pending case in the Texas Supreme Court. If the
parties do not respond as directed, the case may be reinstated on the Court’s active docket
and the appeal will proceed under the applicable Texas Rules of Appellate Procedure.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.

       It is so ORDERED.

Judge’s signature: ________/s/ Julie Countiss_______________________
                          Acting individually


Date: December 3, 2019